DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2021.
Applicant’s election without traverse of Groups I, Claims 1-13 in the reply filed on 11/09/2021 is acknowledged.
Drawings
The drawings are objected to because drawings filed on 09/30/2020 are faint and/or obscure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 
Specification
The disclosure is objected to because of the following informalities: Paragraph [0016] recited the claims, need to be deleted as claims are submitted separately.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim language is missing and/or not clearly recited the preamble.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other end" in line 5.  					Claim 2 recites the limitations "the inside" and "the outside" in line 3.  		Claim 6 recites the limitations " the other of the cylindrical portion" in line 3-4 and 
Claim 5 recited that the workpiece comprises a plurality of cylindrical portions integrally attached to a connecting member through the lead-out portion, however it is not clear how a plurality of cylindrical portions integrally attached to a connecting member through the only one lead-out portion or every cylindrical portion of the plurality of cylindrical portions has its own lead-out portion, therefore the boundaries of the claim are not reasonably clear.
Claim 9 recited that the workpiece is formed with the cylindrical portion corresponding to the plurality of coils. However it is not clear how the plurality of coils formed from the workpiece with a single cylindrical portion. Therefore the language in the claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 9-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by MARUYAMA, JP2005-130676.
Regarding claim 1, MARUYAMA discloses; a method for producing a coil (Fig. 2; 10, Fig. 9; 40, Fig.15; 60 and ¶ 0028; coil for electrical equipment) for an electric apparatus by cutting spirally (Fig. 2; 10, Fig. 9; 40, Fig.15; 60 and ¶ 0028-0029; flat conductors spirally) a block-shaped workpiece formed with a cylindrical portion (Fig. 4; 11,12 ,17; Fig. 11; 41  Fig. 17; 61 and ¶ 0035; hollow block-shaped material) corresponding to the coil in a circumferential direction (Fig. 2; 10, Fig. 9; 40, Fig.15; 60; coil 10, 40 and 60 formed in a circumferential direction of block-shaped material 11,12, 17, 41 and 61) of the cylindrical portion, 									wherein the spiral coil is formed by turning a cutting means (Fig. 5; 20 and ¶ 0038; wire saw device) while moving it from a part corresponding to one end side (Fig. 2-3; 11C-17C and  ¶ 0030; start end) to a part corresponding to the other end side (Fig. 2-3; 11D-17D and ¶ 0030; end end) of the coil relatively to the workpiece along a machining line set spirally in a circumferential direction of the cylindrical portion.
Regarding claim 2, MARUYAMA discloses; the cutting means comprises a wire-tool (Fig. 5; 20 and ¶ 0038; wire saw device) which is stretched between a first roll (Fig. 5; 22) and a second roll (Fig. 5; 23) arranged on the inside and the outside of the cylindrical portion (Fig. 4; 11,12 ,17; Fig. 11; 41  Fig. 17; 61 and ¶ 0035; hollow block-shaped material) respectively, the first roll and the second roll are moved (Fig. 5; 22 and 23 rotate relative to the 11) relatively to the cylindrical portion and turned so as to move the wire-tool along the machining line while performing a cutting operation by moving 
Regarding claim 3, MARUYAMA discloses; a spiral coil is formed by repeating (Fig. 5; 20 and ¶ 0043; cutting out a plurality of 1-turn square coils) a first machining process for cutting one circular part of the machining line by turning the second roll while moving it relatively to the cylindrical portion and a second machining process for cutting a transition part to a next circular part of the machining line by moving (Fig. 5; 20 and ¶ 0043; wire saw device move along the material center axis La)  the first roll and the second roll relatively to the cylindrical portion.
Regarding claim 4, MARUYAMA discloses; the work piece comprises a lead-out portion (Fig. 4; a right angled lead-out portion at the notch 11B, 12B and 17B) molded at a part of the cylindrical portion corresponding to the one end side (Fig. 2-3; 11C-17C ¶ 0030; start end) or the other end side (Fig. 2-3; 11D-17D and ¶ 0030; end end) of the cylindrical coil and a step portion formed (Fig. 4; a step portion formed at the end face of block-shaped material  11, 12 and 17 due to notch 11B, 12B and 17B) on an end face of the cylindrical portion where the lead-out is molded.
Regarding claim 9, MARUYAMA discloses; the workpiece is formed with the cylindrical portion (Fig. 4; 11,12 ,17; Fig. 11; 41 Fig. 17; 61 and ¶ 0035; hollow block-shaped material) corresponding to the plurality of coils.
Regarding claim 10, MARUYAMA discloses; the workpiece is formed with a respective opening (Fig. 4; notch 11B, 12B and 17B) at part corresponding to one end side or the other end side of the coil.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over MARUYAMA, JP2005-130676, in view of TANI, JP 2004-274965.
Regarding claims 5, 8 and 11-12, MARUYAMA discloses in claim 5, the workpiece comprises a plurality of cylindrical portions (Fig. 4; 11,12 ,17; Fig. 11; 41 Fig. 17; 61 and ¶ 0035; hollow block-shaped material). 							MARUYAMA discloses in claim 8, the workpiece comprises the cylindrical portions which are arranged in series (Fig. 4; 11,12 ,17; Fig. 11; 41 Fig. 17; 61 and ¶ 0035; hollow block-shaped materials are in series). MARUYAMA substantially discloses the invention of coil cutting step with block shaped materials having a cylindrical appearance is cut out by a wire saw but is silent about integrally attached to a connecting member through the lead-out portion in claim 5, integrally attached to the connecting member in claim 8, the workpiece is provided with a projection-shaped connecting member adjacent to the opening in claim 11 and the workpiece is formed with the projection-shaped connecting member formed in a curved shape along the circumferential direction of the cylindrical portion in claim 12. However TANI teaches about two winding coils are integrally formed with a buffer band (Fig. 5-6; 17 and Specification; page 2; last three lines).							. 

Allowable Subject Matter
Claims 6-7 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729